                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

TERRELL JAVAR HOLLY,                                    *

Plaintiff                                               *

v                                                       *             Civil Action No. PX-18-285

KEVIN RICHARDSON, CO II,                                *
THOMAS WILLLIAMS, and
AUDREY BROWN, A.O. II,                                  *

Defendants                                    *
                                             ***
                                      MEMORANDUM OPINION

         Plaintiff Terrell Holly filed this action alleging due process violations related to prison

disciplinary proceedings at the Dorsey Run Correctional Facility (DRCF). Pending and ready for

review is Defendant Richardson’s Motion to Dismiss or, in the Alternative, for Summary

Judgment, ECF No. 23, which Plaintiff opposed. ECF No. 25.1 The Court finds a hearing in these

matters unnecessary. See Local Rule 105.6. For the following reasons, Defendant’s dispositive

motion, construed as one for Summary Judgment, is GRANTED.

    I.       BACKGROUND

         On June 7, 2017, Officer Kevin Richardson issued a notice of inmate rule violation

(NOIRV) to Holly arising his failure to follow Richardson’s commands. The violation alleged

that:

         On June 6, 2017; at approximately 2:15 P.M., I, Officer Richardson and Officer
         Moore were assigned to count the second floor for the institutional stand up count.
         Once we entered, I gave the order for the count. I, Officer Richardson ordered the
         third row to stand up, but they refused. I came to the next bunk and gave a direct
         order for Terrell Holly #2169934, bunk #35, but he refused as so did the other
         inmates within the dorm. The unruly inmate’s behavior was so bad that it interfered
         with our duties in counting the dorm. That’s when the entire dorm came to the front

1
  Service was not effected on Defendants Williams and Brown. However, as explained in this Opinion, claims against
them would fail, so the Court will dismiss these Defendants without prejudice.
        and sat down on the benches located in the front of the dorm. The entire dorm was
        ordered to go back to their bunks, but they all refused. I, Officer Richardson had
        immediately called Unit 6, Sergeant D.A. Johnson to respond with other officers.
        Inmate Holly was identified by tier roster and bunk location.

ECF No. 1-1 at 1. The NOIRV charged Holly with engaging in a disruptive act (Rule Violation

100), interfering with or resisting the performance of staff duties (Rule Violation 312), disobeying

an order (Rule Violation 400), and failing to possess or properly display a required inmate

identification badge (Rule Violation 500). Id. Richardson signed the NOIRV under penalty of

perjury. Id.

        On July 19, 2017, Hearing Officer Thomas Williams conducted a disciplinary hearing

regarding the NOIRV notice. ECF No. 1 at 3. Holly pleaded not guilty to all charges. ECF No.

1-1 at 2. Richardson participated in the hearing via teleconference, and Holly was afforded the

opportunity to question him.             Holly questioned Richardson regarding the circumstances

surrounding Holly’s refusal to go to his bunk. Id. at 2-3. Holly alleges that Williams “not only

coached Ofc. Kevin Richardson through the hearing but used his false testimony and allowed it.”

ECF No. 1-1 at 3.2 Holly does not offer any specifics on how Williams “coached” Richardson,

nor is any such coaching plausibly inferred from the record.

        After the hearing, Williams found Holly guilty of interfering with or resisting the

performance of staff duties and disobeying an order, but not guilty of the remaining charges. In

his decision, Williams explained that he “weigh[ed] and consider[ed] all evidence,” and found

“that [Holly] did not report to his assigned bunk during stand-up count when ordered. This is a

violation of Rule 312 & 400.” ECF No. 1-1 at 2; ECF No. 23-2 at 6-7. As a sanction, Holly was



2
 Throughout this memorandum opinion, the Court has modified the some of the capitalization when quoting from
Holly’s filings to conform with ordinary writing conventions. These capitalization modifications are not otherwise
acknowledged, though all other modifications are acknowledged.


                                                         2
placed in segregation housing for 30 days and had 20 diminution credits revoked. ECF No. 23-2

at 7. Holly also contends that his transfer to Roxbury Correctional Institution (RCI) was the result

of this infraction.3

        Holly challenges Williams’s decision primarily because, in Holly’s view, Richardson

testified inconsistently when compared with his sworn statement in the NOIRV. Holly complains

that although Richardson testified he did not come to Holly’s bunk to request that Holly stand for

the count, Richardson also stated in the NOIRV that he “did come to [Holly’s] bunk and give that

order.” Holly also highlights that Richardson at the hearing had agreed that Holly was not unruly

during the incident, although Richardson in the NOIRV used the term “unruly inmate’s behavior.”

ECF No. 1-1 at 2-3. At bottom, Holly contends that Williams could not rationally conclude Holly

had committed the two rule violations because Richardson testified inconsistently with his NOIRV

statement. ECF No. 1-1 at 3.

        On the day of the hearing (July 19, 2017), Holly filed an appeal with the Warden at DRCF,

but avers that he never received a response. ECF No. 1-8 at 1. On July 21, 2017, Holly was

transferred to RCI, where he again appealed this ruling with the Warden of that facility. Id. On

August 19, 2017, Holly filed a grievance with the Inmate Grievance Office (IGO). Holly mailed

the grievance to an address on Sudbrook Lane, the address provided in Holly’s inmate handbook.

Id. at 1-2; see also ECF No. 1-1 at 14. Holly also sent the Commissioner for the Division of

Correction a letter dated September 1, 2017. See ECF No. 1-1 at 12 (referencing that letter).




3
 Although Holly complains about certain conditions at RCI, the Court notes that none of the named Defendants have
any apparent connection to, or control over, RCI. Accordingly, the Court confines this Complaint to the events
concerning DRCF. Holly is free to file a separate complaint regarding conditions at RCI.


                                                       3
       On September 13, 2017, RCI Warden Miller responded in writing to Holly. Miller noted

that the Commissioner had referred Holly’s letter to Miller for response. As to the substance of

Holly’s complaint, Miller stated:

       I did review your hearing on August 8, 2017, affirming the guilty finding, but
       reducing your sanction to a total of 22 days disciplinary segregation, which ended
       your sanction on August 9, 2017. I never received an appeal from you and on the
       date that I reviewed your hearing it was August 8, 2017, which was the 20th day
       from the hearing and the time for filing an appeal is 15 days after receiving the
       hearing officer's decision. The appeal which you included with your letter was
       dated July 19, 2017, which I never received; as well you did not transfer to RCI
       until July 21, 2017.

       Based on my review of the officer’s report, the hearing record and the information
       you supplied with your letter, I affirmed the hearing officer’s decision and stand on
       my decision to reduce the sanction imposed from 30 days disciplinary segregation
       to 22 days.

Id. Miller also informed Holly that should Holly wish to pursue an appeal regarding the

disciplinary hearing, Holly should direct the appeal to the IGO at an address on Reisterstown Road.

Id. In addition to sending it to Holly, Miller indicated that a copy of the letter was to be provided

to “Inmate Affairs – HQ.” Id. at 13.

       Thereafter, Holly sent the IGO a “correspondence of concern,” because he had learned

from Warden Miller that Holly had mailed his original grievance appeal to the wrong address.

ECF No. 1-4 (referencing this correspondence). IGO Administrative Officer Audrey Brown

responded via letter dated October 12, 2017, that she had “conducted a preliminary review of your

grievance received September 13, 2017 as an appeal from findings that you were charged with

violating inmate rules 312 (interference with staff) and 400 (disobeying an order) after a

disciplinary hearing conducted on July 19, 2017.” Brown concluded that based on her review,

Holly “failed effectively to challenge the sufficiency of the evidence underlying the finding of

guilt, or any interpretations of law, or compliance with procedural requirements or constitutional



                                                 4
principles of due process, or the sanctions imposed,” and thus failed to state a claim upon which

administrative relief can and should be granted. ECF No. 1-2 at 1. Brown dismissed Holly’s

appeal and closed the case.

         On October 24, 2017, Holly’s August 19 grievance appeal was returned to him from the

Sudbrook Lane address as undeliverable. ECF No. 1-8 at 3; ECF No. 1-2 at 3. On October 25,

Holly sent a copy of the returned grievance appeal to Patricia Goins-Johnson, Executive Director

of Inmate Field Services, along with an explanation that he had initially sent it to the Sudbrook

Lane address. ECF No. 1-2 at 2; ECF No. 1-3.

         On October 27, 2017, Holly received Brown’s October 12 letter informing him that his

appeal had been dismissed. That same day, Holly responded to Brown in writing, explaining that

Brown had not received Holly’s actual grievance appeal but rather had reviewed his

“correspondence of concern.” ECF No. 1-2 at 2. In a letter dated December 4, 2017, Brown

informed Holly that, “having reviewed your letter and the administrative dismissal of your

grievance on October 12, 2017, I conclude that you have failed to provide a compelling basis for

disturbing that dismissal. The analysis of your complaint and its administrative dismissal were

entirely correct. This file remains closed.” ECF No. 1-2 at 4. The record does not make clear

which of Holly’s letters Brown had received and reviewed—Holly’s October 25 letter to Goins-

Johnson at the IGO or Holly’s October 27 letter to Brown. In any event, Holly now brings this

action, alleging that these proceedings denied him his rights to Due Process under the Fifth

Amendment to the United States Constitution.

   II.      STANDARD OF REVIEW

         Where, as here, the parties submit evidence beyond the four corners of the Complaint that

the Court considers, the Court will treat the motion as one for summary judgment. See Fed. R.



                                                 5
Civ. P. 12(d). Before converting a motion to dismiss to one for summary judgment, courts must

give the nonmoving party “a reasonable opportunity to present all the material that is pertinent to

the motion.” Id. “Reasonable opportunity” means that the nonmoving party must be aware the

court may treat the motion as one for summary judgment and “be afforded a reasonable opportunity

for discovery” if necessary to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985)

(citation omitted). To do so, the nonmoving party must file an affidavit or declaration under Rule

56(d) explaining why “for specified reasons, it cannot present facts essential to justify its

opposition” without formal discovery, or otherwise put the district court on notice of the reasons

why summary judgment is premature. Fed. R. Civ. P. 56(d). See also Harrods, Ltd. v. Sixty

Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002).

       The Court treats this motion as one for summary judgment. Holly knew from the motion

itself that Richardson is pursuing summary judgment. Moreover, Holly has not sought additional

discovery under Rule 56(d) or otherwise asked to take formal discovery prior to resolution, and

the evidence Richardson has submitted appears to be the complete administrative record

concerning Holly’s rule violation. Construing the motion as seeking summary judgment is

therefore appropriate.

       Summary judgment shall be granted if the moving party demonstrates that no genuine issue

of material fact exists and that he is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The Court must view the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in his favor.

Anderson v. Liberty Lobby, Inc., 411 U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. Balt. Ravens Football

Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). The nonmoving party bears the burden of showing



                                                  6
the existence of a genuinely disputed material fact. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586-87 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law.” Anderson, 477 U.S. at 248. A dispute of material fact is only “genuine”

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

          The Court reads Holly’s pleadings generously, as he proceeds pro se. Erickson v. Pardus,

551 U.S. 89, 94 (2007). That said, the Court must also fulfill its “affirmative obligation . . . to

prevent factually unsupported claims and defenses from proceeding to trial.” Bouchat, 346 F.3d

at 526 (internal quotation marks omitted).

   III.      DISCUSSION

          A. Claims Against Defendant Richardson

          Although generally prisoners retain certain due process rights with respect to prison

disciplinary proceedings, such rights are more limited than those afforded in a criminal

prosecution. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974) (citing Morrissey v. Brewer, 408

U.S. 471, 488 (1972)). Where an inmate faces the possible loss of diminution credits or other

cognizable liberty interest, the inmate is afforded such due process protections as: (1) advance

written notice of the charges against him; (2) a written statement of the evidence relied on and the

reasons for taking any disciplinary action; (3) a hearing conducted by an impartial decisionmaker;

(4) the right to call witnesses and present evidence at the hearing so long as doing so is consistent

with institutional safety and similar correctional concerns; (5) the opportunity to have non-attorney

representation when the inmate is illiterate or the disciplinary hearing involves complex issues;

and (6) a written decision. See Wolff, 418 U.S. at 564-66, 592; see also Baxter, 425 U.S. at 322,

n.5. The inmate does not maintain the right to confront and cross-examine witnesses or to retain



                                                 7
and be appointed counsel. See Baxter v. Palmigiano, 425 U.S. 308, 322 (1976); Brown v. Braxton,

373 F.3d 501, 504-05 (4th Cir. 2004).

       In determining whether certain proceedings afforded the inmate due process, courts do not

review the correctness of a disciplinary hearing officer’s findings of fact. See Kelly v. Cooper,

502 F. Supp. 1371, 1376 (E.D. Va. 1980). Factual findings will only be disturbed when

unsupported by any evidence, or when wholly arbitrary and capricious. See Hill, 472 U.S. at 456;

see also Baker v. Lyles, 904 F.2d 925, 933 (4th Cir. 1990). Further, substantive due process is

satisfied if the disciplinary hearing decision was based upon “some evidence.” Superintendent,

Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

       Holly argues that his hearing was constitutionally insufficient because Richardson

essentially committed perjury either through a falsified NOIRV or in his hearing testimony. ECF

No. 1 at 3. At bottom, Holly asks this Court to reassess the hearing officer’s factual findings and

credibility determinations which this Court cannot do. See Solano-Moreta v. Stephens, 536 F.

App'x 314, 314 (4th Cir. 2013) (“Because the district court was precluded from making

independent credibility assessments or reweighing the evidence against Solano–Moreta, it

properly declined Solano–Moreta’s invitation to reevaluate his disciplinary hearing on the merits

under the guise of ensuring that it rendered him due process.”); see also Hill, 472 U.S. at 455

(“Ascertaining whether [due process] is satisfied does not require examination of the entire record,

independent assessment of the credibility of witnesses, or weighing of the evidence.”); Richards

v. Dretke, 394 F.3d 291, 295 (5th Cir. 2004) (“Credibility determinations are the province of the

hearing officer, however.”).

       The Court otherwise finds that the proceedings satisfied due process under Wolff. Indeed,

Holly’s claim underscores that he received sufficient process in that he was apprised of the charge



                                                 8
in writing and in advance of the hearing, he was afforded the opportunity to examine Richardson

and argue in favor of his claim, and he received a written determination at the hearing’s conclusion

which he then challenged both administratively and in this Court.

        Holly separately contends that the hearing officer, Williams, “coached Ofc. Kevin

Richardson through the hearing,” ECF No. 1 at 3, an allegation fairly construed as a challenge to

Williams’ impartiality. However, Holly provides no facts by which this Court could infer such

“coaching” took place. Nor does the record before this Court support a plausible inference to this

effect. The hearing, although less than ideal from Holly’s perspective, satisfied due process.

        To the extent that Holly brings a common law tort claim against Richardson based on

Richardson’s alleged perjury, the Court declines to exercise supplemental jurisdiction over this

state law claim. See 28 U.S.C. § 1367(c) (stating that a district court “may decline to exercise

supplemental jurisdiction over a claim . . . [if] the district court has dismissed all claims over which

it has original jurisdiction.”). Holly also seems to suggest that he wishes Richardson to be

criminally prosecuted for perjury. Because Holly, as “a private citizen[,] lacks a judicially

cognizable interest in the prosecution or nonprosecution of another,” the Court cannot afford Holly

such relief. Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Summary judgment as to

Richardson is GRANTED.

B.      Remaining Defendants Williams & Brown

        Neither Defendants Williams or Brown accepted service. However, the Court finds after

reviewing the Complaint and record evidence that claims against Williams and Brown fail as a

matter of law and that dismissal of the claims without prejudice is appropriate. As to Williams,

the Court adopts the same reasons regarding Richardson’s claims. The evidence viewed most

favorably to Holly demonstrates that received all the process he was due in connection with the



                                                   9
disciplinary hearing, and Williams was not a compromised decision maker simply because he

declined to wholly disregard Richardson’s testimony.

          As to Brown, Holly fails to explain why Brown’s affirmance of her initial decision

constitutes a denial of due process. Due process under Wolff does compel any particular appeal

proceeding following an institutional disciplinary hearing.4 Further, Brown’s written decision

notes that she reviewed the proceedings below and found no basis to upset the hearing officer’s

determination. Accordingly, Holly’s due process claim against Brown fails as a matter of law.

    IV.      CONCLUSION

          For the foregoing reasons, Defendants Williams and Brown are dismissed without

prejudice, and Defendant Richardson’s dispositive Motion, construed as a Motion for Summary

Judgment, is granted. A separate order follows.



          2/6/19                                                       /S/
Date                                                 Paula Xinis
                                                     United States District Judge




4
   The Court notes that the grievance appeal Holly intended for review—sent more than 40 days after he discovered
the IGO’s correct address—would likely have been time-barred. Code of Maryland Regulations § 12.07.01.05(C) (“If
the grievance [to the IGO] is based on an appeal from a disciplinary proceeding, a grievant shall file the grievance
within 30 days of the date that the: (1) Grievant received the warden’s final response to the appeal; or (2) Warden’s
response to the appeal was due to the grievant.”). The Court further notes that Brown’s initial determination could
not have been based on reviewing Holly’s “letter of concern,” (ECF No. 1-2 at 2), because Holly only mailed that
letter after he learned the IGO’s correct address via Miller’s September 13, 2017 letter. Brown’s review was of a
grievance that she received on September 13. Further, Miller stated that he copied his decision to Inmate Affairs –
HQ, the more likely source of the grievance that Brown reviewed. See ECF No. 1-1 at 12 (Miller’s letter stating that
he reviewed Holly’s case and “the accompanying information you sent with your letter” to the Commissioner); ECF
No. 1-2 at 1.

                                                        10
